Exhibit 10.4

 

EXECUTION VERSION

 

FirstMark Horizon Acquisition Corp.

100 5th Ave, 3rd Floor

New York, NY 10011

 

October 5, 2020

 

FirstMark Capital LLC

100 5th Ave, 3rd Floor

New York, NY 10011

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between FirstMark Horizon Acquisition Corp., a
Delaware corporation (the “Company”), and FirstMark Capital LLC, a Delaware
limited liability company (“FirstMark”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the New York Stock Exchange (the “Listing Date”) and
continuing until the earlier of the consummation by the Company of an initial
business combination and the Company’s liquidation (in each case as described in
the Registration Statement on Form S-1 (File No. 333-248916) filed with the
Securities and Exchange Commission) (such earlier date hereinafter referred to
as the “Termination Date”):

 

1.FirstMark shall make available to the Company, at 100 5th Ave, 3rd Floor, New
York, NY 10011 (or any successor location or other existing office locations of
FirstMark or any of its affiliates), certain office space, administrative and
support services, including compliance services, as may be reasonably requested
by the Company. In exchange therefor, the Company shall pay, on the first day of
each month, FirstMark the sum of $10,000 per month commencing on the Listing
Date and continuing monthly thereafter until the Termination Date; and

 

2.FirstMark hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind or nature whatsoever (each, a “Claim”) in or
to, and any and all right to seek payment of any amounts due to it out of, the
trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it presently has or may have in the future as a
result of, or arising out of, this letter agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that FirstMark may assign this letter agreement to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by and construed in accordance with the laws of the
State of New York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 



 

 

 

  Very truly yours,       FIRSTMARK HORIZON ACQUISITION CORP.           By: /s/
Eric Cheung     Name:  Eric Cheung     Title: Secretary

 

AGREED TO AND ACCEPTED BY:       FirstMark Capital LLC           By: /s/ Richard
Heitzmann     Name:  Richard Heitzmann     Title: Authorized Signatory  

 

[Signature Page to Administrative Services Agreement]

 

 



 

 

 